DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Substitute Specification [0062] “Ctr”, and because they include the following reference characters not mentioned in the description: Figure 8: “clka and clkb”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures 

Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation in line 10 “under the control of the pull-down node” should read “under control of the pull-down node” for antecedent consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0011699) in view of Hong (US 2020/0160805).  All reference is to Wang unless otherwise indicated.

Note: The term “a connected to b” is construed as requiring a physical connection between a and b and does not prohibit intervening structures.


Regarding Claim 1 (Currently Amended), Wang teaches a shift register comprising:
an output sub-circuit [fig. 1 @5]; wherein: 
the output sub-circuit [fig. 1 @5] is connected to a clock signal terminal [¶0040, fig. 1 @Vclk] and is also connected to an output terminal [¶0059, fig. 1 @out] and a pull-up node [fig. 1 @PU], 
the output sub-circuit is configured to output an output signal to the output terminal under control  of the pull-up node [¶0040, “The output module 5 is connected with the pull-up point PU, a first clock signal terminal that provides a first clock signal Vclk, and a first input terminal of a load, and is configured to output a gate driving signal to the load under the control of the first clock signal Vclk and the voltage of the pull-up point PU”]
Wang does not teach a power consumption-reducing sub-circuit connected to a clock signal terminal, a control terminal, and the output sub-circuit; the power consumption-reducing sub-circuit is configured to output a signal of the clock signal terminal to the output sub-circuit under control of the control terminal Hong teaches a power consumption-reducing sub-circuit [fig. 1 @T2] connected to a clock signal terminal [fig. 1 @CK(M)], a control terminal [fig. 1 @GAS1], and the output sub-circuit [fig. 1 @source terminal of T1]; 
the power consumption-reducing sub-circuit [fig. 1 @T2] is configured to output a signal of the clock signal terminal [fig. 1 @Ck(M)] to the output sub-circuit [fig. 1 @T1 and Wang: fig. 2 @M2] under control of the control terminal [fig. 1 teaches GAS1 controls connection of CK(M) to source terminal of T1 (which functions as M2 in Wang)]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a second transistor between a clock terminal and an output 

Regarding Claim 2 (Currently Amended), Wang in view of Hong teaches the shift register of Claim 1, further comprising 
an input sub-circuit [figs. 1 and 2 @1], 
a pull-down control sub-circuit [figs. 1 and 2 @2], 
a pull-down sub-circuit [figs. 1 and 2 @3], and 
a reset sub-circuit [figs. 1 and 2 @4]; wherein:
the input sub-circuit is connected [fig. 1 illustrates the claimed structure] to an input terminal [fig. 1 @INPUT] and the pull-up node [fig. 1 @PU], 
the input sub-circuit [fig. 2 @1] is configured to output a voltage of the input terminal [fig. 2 @INPUT] to the pull-up node [fig. 2 @PU] under control of the input terminal [¶0039];
the pull-down control sub-circuit [fig. 2 @2] is connected to a first voltage terminal [fig. 2 @Vclkb], a second voltage terminal [fig. 2 @Vss via source and drain electrodes of M11; connected is construed as requiring a physical connection and allowing intervening structure], the pull-up node [fig. 2 @PU via source and gate electrode of M11], and a pull-down node [fig. 2 @PD], 
the pull-down control sub-circuit [fig. 2 @2] 
s configured to output a voltage of the first voltage terminal to the pull-down node under control of the first voltage terminal [¶0041, “The pull-down control module 2 is connected with a pull-down point PD and a second clock signal terminal that provides a second clock signal Vclkb, and is configured to preset a voltage at the pull-down point PD to a high level under the control of the second clock signal Vclkb”], or 
is configured to output a voltage of the second voltage terminal to the pulldown node under the control of the pull-up node [alternate limitation not addressed];
the pull-down sub-circuit [fig. 1 @3] is connected to the pull-up node [fig. 1 @PU], the pull-down node [fig. 1 @PD], the output terminal [fig. 1 @5], and the second voltage terminal [fig. 1 @Vss], 
the pull-down sub-circuit [fig. 1 @3] is configured to output a voltage of the second voltage terminal to the pull-up node and the output terminal under the control of the pull-down node [¶0042, “…  Vss generally falling within a range of -5V to 10V and the output module, and is configured to pull down the voltage at the pull-up point PU to a low level and pull down a voltage at a point at which the output module 5 is connected with the first input terminal of the load to a low level”; ¶0069 teaches M7 and M3 pulling down voltage by applying Vss;  ¶0070 teaches M7 and M3 are controlled by the voltage at the pull-down node]; and
the reset sub-circuit [fig. 1 @4] is connected to a reset signal terminal [fig. 1 @RESET], the second voltage terminal [fig. 1 @Vss], and the pull-up node [fig. 1 @PU], 
the reset sub-circuit [fig. 2 @4] is configured [¶0076] to output a voltage of the second voltage terminal [fig. 2 @Vss] to the pull-up node [fig. 2 @PU] under control of the reset signal terminal [fig. 2 @RESET].

Regarding Claim 3 (Original), Wang in view of Hong teaches the shift register of Claim 2, wherein 
the reset sub-circuit [fig. 2 @4] is further connected to the output terminal [fig. 2 @node between C1 and R1 is connected to fig. 2 @M2],
the reset sub-circuit is further configured to output a voltage of the second voltage terminal [fig. 2 @Vss] to the output terminal under the control of the reset signal terminal [¶0076, “when the reset signal RESET has a high level, the sixth transistor M6 and the second transistor M2 are turned on, and the first capacitor C1 is reset to have a low level”, when on M2 provides Vss to node between C1 and R1 which is construed the output node]

Regarding Claim 4 (Original), Wang in view of Hong teaches the shift register of Claim 1, wherein 
the power consumption-reducing sub-circuit comprises a first transistor [Hong: fig. 1 @T2], a gate of the first transistor is connected to the control terminal [Hong: fig. 1 @GAS1], a first electrode [source] of the first transistor is connected to the clock signal terminal [Hong: fig. 1 @CK(M)], and a second electrode [drain] of the first transistor is connected to the output sub-circuit [Hong: fig. 1 @T1 which is equivalent to Wang fig. 2 @M4 which is in the output sub circuit].

Regarding Claim 5 (Original), Wang in view of Hong teaches the shift register of Claim 1, wherein 
the output sub-circuit comprises a second transistor [fig. 2 @M4], a gate of the second transistor is connected to the pull-up node [fig. 2 @PU], a first electrode [source] of the second transistor [fig. 2 @M4] is connected to the power consumption-reducing sub-circuit [Hong: fig. 1 @T1], a second electrode [drain] of the second transistor is connected to the output terminal [fig. 2 illustrates the claimed structure].

Regarding Claim 6 (Original), Wang in view of Hong teaches the shift register of Claim 2, wherein:
the input sub-circuit comprises a third transistor [fig. 2 @M1], a gate and a first electrode of the third transistor are connected to the input terminal [fig. 2 illustrates claimed structure], a second electrode [drain] of the third transistor [fig. 2 @M1] is connected to the pull-up node [fig. 2 @PU].

Regarding Claim 8 (Currently Amended),  Wang in view of Hong teaches the shift register of Claim 2.  wherein
the pull-down sub-circuit [fig. 2 @3] comprises an eighth transistor [fig. 2 @M7] and a ninth transistor [fig. 2 @M3], a gate of the eighth transistor is connected to the pull-down node [fig. 2 @PD], a first electrode of the eighth transistor is connected to the pull-up node [fig. 2 @PU], a second electrode of the eighth transistor is connected to the second voltage terminal [fig. 2 @Vss]; 
a gate of the ninth transistor [fig. 2 @M3] is connected to the pull-down node, a first electrode of the ninth transistor [fig. 2 @M3] is connected to the output terminal, a second electrode of the ninth transistor [fig. 2 @M3] is connected to the second voltage terminal [fig. 2 illustrates the claimed structure].

Regarding Claim 9 (Currently Amended), Wang in view of Hong teaches the  shift register of Claim 2, wherein
the reset sub-circuit [fig. 2 @4] comprises a tenth transistor [fig. 2 @M6], a gate of the tenth transistor is connected to the reset signal terminal [fig. 2 @RESET], a first electrode of the tenth transistor is connected to the pull-up node [fig. 2 @PU], a second electrode of the tenth transistor is connected to the second voltage terminal [fig. 2 @Vss].

Regarding Claim 10 (Original), Wang in view of Hong teaches the shift register of Claim 9, wherein 
the reset sub-circuit [fig. 2 @4] further comprises an eleventh transistor [fig. 2 @M2], a gate of the eleventh transistor is connected to the reset signal terminal [fig. 2 @RESET], a first electrode of the eleventh transistor is connected to the output terminal [construed as the fig. 2 node between C1 and R1], a second electrode of the eleventh transistor is connected to the second voltage terminal [fig, 2 @Vss].

Regarding Claim 11 (Currently Amended), Wang teaches a shift register comprising
a second transistor [fig. 2 @M4], and a voltage-stabilizing [¶0045 teaches maintaining the PU at a high voltage] capacitance [fig. 2 @C1]; wherein:
a gate of the second transistor [fig. 2 @M4] is connected to a pull-up node [fig. 2 @PU], 
a second electrode of the second transistor is connected to an output terminal [construed as the terminal connected to fig. 2 @7]; and
an end of the voltage-stabilizing capacitance [fig. 2 @C1] is connected to the pull-up node [fig. 2 @PU], another end of the voltage-stabilizing capacitance is connected to the output terminal [fig. 2 illustrates the claimed structure]
Wang does not teach a first transistor, a gate of the first transistor is connected to a control terminal, a first electrode of the first transistor is connected to a clock signal terminal, a second electrode of the first transistor is connected to a first electrode of the second transistor
Hong teaches a first transistor [fig. 1 @T2], 
a gate of the first transistor is connected to a control terminal [fig. 1 @GAS1], 
a first electrode [source] of the first transistor [fig. 1 @T2] is connected to a clock signal terminal [fig. 1 @CK(M)], 
a second electrode [drain] of the first transistor [fig. 1 @T2] is connected to a first electrode [source] of a second transistor [fig. 1 @T1]


Regarding Claim 12 (Currently Amended), Wang in view of Hong teaches The shift register of Claim 11, further comprising 
[Wang teaches the following structure including, “the pull-up node is fig. 2 @PU, the pull-down node is fig. 2 @PD, the first voltage terminal is fig. 2 @Vclkb, the second voltage terminal is fig. 2 @Vss, a first electrode is a source/drain electrode, a second electrode is a drain/source electrode”]
a third transistor [fig. 2 @M1], a fourth transistor [fig. 2 @M5], a fifth transistor [fig. 2 @M9], a sixth transistor [fig. 2 @M10], a seventh transistor [fig. 2 @M11], an eighth transistor [fig. 2 @M7], a ninth transistor [fig. 2 @M3], and a tenth transistor [fig. 2 @M6]; wherein:
a gate and a first electrode of the third transistor [fig. 2 @M1] are connected to an input terminal [fig. 2 @INPUT], a second electrode of the third transistor is connected to the pull-up node;
a gate [directly connected] and a first electrode [source electrode is connected via the M5 gate electrode, connected is construed as physically connected and allowing intervening structure] of the fourth transistor [fig. 2 @M5] are connected to a first voltage terminal, a second electrode of the fourth transistor [fig. 2 @M5] is connected to a gate [via the gate of M5] of the fifth transistor [fig. 2 @M9] and a first electrode [source (via the gate of M5 and the gate of M10)] of the sixth transistor [fig. 2 @M10];
a first electrode of the fifth transistor [fig. 2 @M9] is connected to the first voltage terminal, a second electrode of the fifth transistor [fig. 2 @M9] is connected to a pull-down node and a first electrode of the seventh transistor [fig. 2 @M11];
a gate of the sixth transistor [fig. 2 @M10] is connected to the pull-up node [via the gate and drain of M9], a second electrode of the sixth transistor [fig. 2 @M10] is connected to a second voltage terminal;
a gate of the seventh transistor [fig. 2 @M11] is connected to the pull-up node, a second electrode of the seventh transistor [fig. 2 @M11] is connected to the second voltage terminal;
a gate of the eighth transistor [fig. 2 @M7] is connected to the pull-down node, a first electrode of the eighth transistor [fig. 2 @M7] is connected to the pull-up node, a second electrode of the eighth transistor [fig. 2 @M7] is connected to the second voltage terminal;
a gate of the ninth transistor [fig. 2 @M3] is connected to the pull-down node, a first electrode of the ninth transistor [fig. 2 @M3] is connected to the output terminal [construed as the node between fig. 2 C1 and R1], a second electrode of the ninth transistor [fig. 2 @M3] is connected to the second voltage terminal; and
a gate of the tenth transistor [fig. 2 @M6] is connected to a reset signal terminal [fig. 2 @RESET], a first electrode of the tenth transistor [fig. 2 @M6] is connected to the pull-up node, a second electrode of the tenth transistor [fig. 2 @M6] is connected to the second voltage terminal.

Regarding Claim 13 (Original), Wang in view of Hong teaches the shift register of Claim 12, further comprising
an eleventh transistor [fig. 2 @M2], 
a gate of the eleventh transistor [fig. 2 @M2] is connected to the reset signal terminal [fig. 2 @RESET], 
a first electrode of the eleventh transistor [fig. 2 @M2] is connected to the output terminal [construed as the node between fig. 2 C1 and R1], 
a second electrode of the eleventh transistor [fig. 2 @M2] is connected to the second voltage terminal [fig. 2 @Vss].

Regarding Claim 14   (Currently Amended), Wang in view of Hong teaches a gate driving circuit comprising:
a plurality of the shift registers of Claim 1 [Wang in view of Hong teaches the shift register of Claim 1] in cascade, [¶0062, “a plurality of said gate driving units are in cascade connection, and each gate driving unit provides a gate driving signal for one gate line”]; wherein
a control terminal [Hong: fig. 1 @GAS1] of at least one stage of the shift registers [Hong: ¶0071 teaches each stage] is connected to a first control signal terminal [Hong: ¶0071 teaches GAS1]; and
a control terminal [Hong: fig. 1 @GAS2] of at least one stage of the shift registers [Hong: ¶0071 teaches each stage] is connected to a second control signal terminal [Hong: ¶0071 teaches GAS2].

Regarding Claim 16 (Currently Amended), Wang in view of Hong teaches the gate driving circuit of Claim 14, wherein:
control terminals of individual stages of shift registers of an upper half of the gate driving circuit [Hong: ¶0071 teaches every stage which includes the upper half stages of the gate driving circuit] are connected to the first control signal terminal [Hong: fig. 1 @GAS1], and 
control terminals of individual stages of shift registers of a lower half of the gate driving circuit [Hong: ¶0071 teaches every stage which includes the lower half stages of the gate driving circuit] are connected to the second control signal terminal [Hong: ¶0071 teaches GAS2].

Regarding Claim 17 (Currently Amended), Wang in view of Hong teaches 
a gate driving circuit [Hong: ¶0062, “a plurality of said gate driving units are in cascade connection, and each gate driving unit provides a gate driving signal for one gate line”] comprising 
the shift registers of Claim 11 [Wang in view of Hong teaches the shift register of Claim 11] wherein:
a control terminal [Hong: fig. 1 @GAS1] of at least one stage of the shift registers [Hong: ¶0071 teaches each stage] is connected to a first control signal terminal [Hong: ¶0071 teaches GAS1]; and
a control terminal [Hong: fig. 1 @GAS2] of at least one stage of the shift registers [Hong: ¶0071 teaches each stage] is connected to a second control signal terminal [Hong: ¶0071 teaches GAS2].

Regarding Claim 18 (Original), Wang in view of Hong teaches the gate driving circuit of Claim 17, wherein
control terminals of individual stages of shift registers of an upper half of the gate driving circuit [Hong: ¶0071 teaches every stage which includes the upper half stages of the gate driving circuit] are connected to the first control signal terminal [Hong: fig. 1 @GAS1], and 
control terminals of individual stages of shift registers of a lower half of the gate driving circuit [Hong: ¶0071 teaches every stage which includes the lower half stages of the gate driving circuit] are connected to the second control signal terminal [Hong: ¶0071 teaches GAS2].

Regarding Claim 19 (Currently Amended), Wang in view of Hong teaches 
a display apparatus [¶0023, “The embodiments of the present invention further provide a display device, comprising the aforesaid gate driving circuit”] comprising 
the gate driving circuit of Claim 14 [Wang in view of Hong teaches the gate driving circuit of Claim 14].

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7 requires the pull down control sub-circuit to comprise four transistors.  The best prior art Wang (US 2017/0011699) in view of Hong (US 2020/0160805) teaches a single transistor comprising the pull down control module.  Prior art was not found that taught the claimed number of transistors and the claimed connection of those transistors within the shift register.
Claim 15 requires a gate driving circuit comprised of a plurality of the cascade connected shift registers.  Wang in view of Hong teaches  a cascade connected gate driving circuit but does not teach the input terminals of the 1st thru (N/2)th stage shift registers are connected to a first signal and then the input terminal of each Mth stage shift register is connected to an (M-N/2)th stage shift register. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694